                                                                                                                E-FILED
                                                                                     Thursday, 21 May, 2020 11:37:58 AM
                                                                                           Clerk, U.S. District Court, ILCD
                                            IN THE UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF ILLINOIS
                                                    SPRINGFIELD DIVISION

                        LARRY PIPPION, as Representative of
                        the Estate of Larry Earvin,

                               Plaintiff,
                                                                           No.: 19-cv-03010
                                     v.

                        SGT. WILLIE HEDDEN, LT.                            JURY DEMAND
                        BENJAMIN BURNETT, LT. BLAKE
                        HAUBRICH, CORRECTIONAL                      DEFENDANT ALEX BANTA
                        OFFICER ALEX BANTA, WARDEN                  DEMANDS A JURY TRIAL ON
                        CAMERON WATSON, ASSISTANT                   ALL COUNTS
                        WARDEN STEVE SNYDER,
                        individually,

                               Defendants.


                                       DEFENDANT ALEX BANTA’s
                                 ANSWER AND AFFIRMATIVE DEFENSES
                                TO PLAINTIFF’S FIRST AMENDED COMPLAINT

                               Defendant, ALEX BANTA, by and through his attorneys,

                        FeldmanWasser, and for his Answer and Affirmative Defenses to

                        Plaintiffs First Amended Complaint, states as follows:



                                                     NATURE OF THE CASE

                               Defendant admits that this is Plaintiff’s characterization of the

                        nature of the case, however, Defendant denies any implication from

                        this   characterization,     that    he    deprived       Larry   Earvin       of   his
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                                Page 1 of 28
                        constitutionally protected rights resulting in his death as therein

                        alleged.



                                                     PARTIES


                             1.    Defendant admits that Larry Earvin was an Illinois

                        Department of Corrections prisoner housed at Western Illinois

                        Correctional Center, and that he died on June 26, 2018. Answering

                        further, Defendant denies the remaining allegations of paragraph 1.

                             2.    Defendant admits that on or about May 17, 2018, Mr.

                        Earvin was incarcerated at Western Correctional Center in Mount

                        Sterling, Illinois. Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 2.

                             3.    Defendant admits that the public court records in the

                        Earvin Estate case show that Plaintiff has been appointed as

                        Representative of the Earvin Estate. Answering further, Defendant

                        lacks knowledge as to the truth of the remaining allegations of

                        paragraph 3.

                             4.    Defendant admits that all of the individuals named in

                        paragraph 4 were employed by the Illinois Department of Corrections

FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 2 of 28
                        as correctional staff at the Western Illinois Correctional Center where

                        Mr. Earvin was incarcerated. The allegation that Defendant acted

                        within the scope of his employment and under color of law are

                        allegations of law to which no answer is required; but to the extent

                        these are deemed allegations of fact, Defendant admits that his

                        actions were within the scope of his employment and within the

                        bounds of his authority. Answering further, Defendant lacks

                        knowledge as to the truth of the remaining allegations of paragraph

                        4.

                             5.   Defendant admits that Defendant Cameron Watson was

                        employed by the Illinois Department of Corrections as the Warden at

                        Western Illinois Correctional Center. Answering further, Defendant

                        lacks knowledge as to the truth of the remaining allegations of

                        paragraph 5.

                             6.   Defendant admits that Defendant Steve Snyder was

                        employed by the Illinois Department of Corrections as the Assistant

                        Warden at Western Illinois Correctional Center. Answering further,

                        Defendant lacks knowledge as to the truth of the remaining

                        allegations of paragraph 6.

                             7.   Defendant admits that Dusenberg, Whitaker, Smith, and
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 3 of 28
                        Hill worked at Western Illinois Correctional Center as part of the

                        medical staff. Answering further, Defendant lacks knowledge as to

                        the truth of the remaining allegations of paragraph 7.




                                           JURISDICTION AND VENUE


                             8.     Defendant   admits      that      Plaintiff’s   First    Amended

                        Complaint claims relief under 42 U.S.C. §1983 and claims that

                        jurisdiction is based on 28 U.S.C. §1331 and 1367.                  These are

                        allegations of law to which no answer is required.                  Answering

                        further, Defendant denies that this Court has jurisdiction over the

                        wrongful death claims as stated in Defendant’s Affirmative

                        Defenses.

                             9.     Defendant   admits     that       Plaintiff’s   First    Amended

                        Complaint claims that venue is proper under 28 U.S. C. §139l(b).

                        This is an allegation of law to which no answer is required.


                                            FACTUAL ALLEGATIONS


                            10.     Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 10.

FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 4 of 28
                             11. Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 11.

                             12. Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 12.

                             13. Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 13.

                             14. Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 14.

                            15.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 14.

                            16.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 16 as regards any other officer besides

                        himself. Answering further, as to the allegation that Mr. Earvin was

                        “dragged to segregation” by Defendant, as therein alleged, Defendant

                        invokes his right under the Fifth Amendment.

                            17.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 17 as regards any other officer besides

                        himself. Answering further, Defendant denies the allegations herein

                        alleged as directed to or about him, except that with regard to the

                        allegation of “no video cameras” in the segregation area”, Defendant
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 5 of 28
                        admits that he was aware that some places in the segregation unit

                        had video cameras but he lacks sufficient information as to where

                        there were or were not video cameras.

                            18.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 18.

                            19.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 19 as regards any other officer besides

                        himself. Answering further, as to the allegations herein alleged as

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment.

                             20.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 20.

                             21.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 21.

                             22.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 22.

                             23.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 23.

                             24.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 24.
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 6 of 28
                            25.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 25.

                            26.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 26.

                            27.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 27.

                            28.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 28.

                            29.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 29.

                            30.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 30.

                            31.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 31.

                            32.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 32.

                            33.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 33.

                            34.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 34.
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 7 of 28
                            35.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 35.

                            36.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 36.

                            37.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 37.

                            38.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 38.

                            39.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 39.

                            40.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 40.

                            41.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 41.

                            42.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 42.

                            43.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 43.

                            44.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 44 as regards any other officer besides
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 8 of 28
                        himself. Answering further, as to the allegations of paragraph 44

                        directed against him, Defendant invokes his right under the Fifth

                        Amendment.

                            45. Defendant lacks knowledge as to the truth of the allegations

                        of paragraph 45.

                            46.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 46.

                            47.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 47.

                            48.   Defendant denies the allegations of paragraph 48 as

                        directed to or about him.

                            49.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 49.

                            50.   Defendant denies the allegations of paragraph 50 as

                        directed to or about him.

                            51.   Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 51.

                            52.   Defendant denies the allegations of paragraph 52 as

                        directed to him. Answering further, Defendant lacks knowledge as

                        to the truth of the allegations of paragraph 52 to the extent it is
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 9 of 28
                        directed about the knowledge of others.

                            53.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 53.

                            54.    Defendant admits the allegation in the first sentence of

                        paragraph 54. Answering further, Defendant lacks knowledge as to

                        the truth of the remaining allegations of paragraph 54.

                            55.    Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 55.


                            COUNT I

                            56.    Defendant realleges and hereby incorporates by reference

                        as though fully set forth herein his answers to all prior paragraphs.

                             57.     As to the allegations in paragraph 57 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 57.

                            58.    As to the allegations in paragraph 58 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 58.
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 10 of 28
                            59.    As to the allegations in paragraph 59 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 59.

                            60.    As to the allegations in paragraph 60 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 60.

                            Wherefore Defendant Banta prays that this Court enter

                        judgment in his favor on Count I and against Plaintiff and award

                        Defendant Banta his costs and reasonable attorneys fees and such

                        further relief as the Court deems just and appropriate.



                             COUNT II

                            61.    Defendant realleges and hereby incorporates by reference

                        as though fully set forth herein his answers to all prior paragraphs.

                            62.    As to the allegations in paragraph 62 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 62.
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 11 of 28
                            63.   As to the allegations in paragraph 63 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 63.

                            64.   As to the allegations in paragraph 64 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 64.

                            65.   As to the allegations in paragraph 65 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 65.

                            Wherefore Defendant Banta prays that this Court enter

                        judgment in his favor on Count II and against Plaintiff and award

                        Defendant Banta his costs and reasonable attorneys fees and such

                        further relief as the Court deems just and appropriate.




                             COUNT III
                             Count III is not directed against Defendant so he makes no


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                         Page 12 of 28
                        answer to Count III.



                              COUNT IV
                             74.   Defendant realleges and hereby incorporates by reference

                        as though fully set forth herein his answers to all prior paragraphs.

                             75. Defendant admits that at all relevant times Mr. Earvin was

                        an inmate in the custody of IDOC. Answering further, Defendant

                        denies that “At all relevant times” Mr. Earvin was subject to

                        Defendant’s “care and medical services.”         Answering further,

                        Defendant lacks knowledge as to the truth of the allegations of

                        paragraph 75 as they may be directed to or at any other defendant.

                             76.   This paragraph is an allegation of law to which no answer

                        is required.

                             77.       Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 77 as they may be directed to or at any other

                        defendant. As to the allegations in paragraph 77 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                             78.       Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 78 as they may be directed to or at any other

FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 13 of 28
                        defendant. As to the allegations in paragraph 78 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment

                             79.      Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 79 as they may be directed to or at any other

                        defendant. As to the allegations in paragraph 79 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        allegations of paragraph    79 as directed to the other named

                        individuals, including.

                             80.     Defendant lacks knowledge as to the truth of the

                        allegations of paragraph 80.

                             81.   As to the allegations in paragraph 81 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 81.

                             82.    As to the allegations in paragraph 82 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 82.

FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 14 of 28
                              83.   This paragraph is an allegation of law to which no answer

                        is required. Answering further, to the extent the allegations in this

                        paragraph are deemed factual allegations, Defendant invokes his

                        right under the Fifth Amendment.

                              84.   Defendant denies the allegations in paragraph 84 as

                        directed to or about him.      Answering further, Defendant lacks

                        knowledge as to the truth of the remaining allegations of paragraph

                        84.

                              85. This paragraph is an allegation of law to which no answer

                        is required. Answering further, to the extent the allegations in this

                        paragraph are deemed factual allegations, Defendant invokes his

                        right under the Fifth Amendment.

                              Wherefore Defendant Banta prays that this Court enter

                        judgment in his favor on Count IV and against Plaintiff and award

                        Defendant Banta his costs and reasonable attorneys fees and such

                        further relief as the Court deems just and appropriate.



                              COUNT V
                              86. Defendant realleges and hereby incorporates by reference

                        as though fully set forth herein his answers to all prior paragraphs.
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 15 of 28
                             87.   As to the allegations in paragraph 87 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 87.

                             88.   As to the allegations in paragraph 88 as directed to or

                        about him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 88.

                             89. As to the allegations in paragraph 89 as directed to or about

                        him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 89.

                             90. As to the allegations in paragraph 90 as directed to or about

                        him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 90.

                             91. As to the allegations in paragraph 91 as directed to or about

                        him, Defendant invokes his right under the Fifth Amendment.

                        Answering further, Defendant lacks knowledge as to the truth of the

                        remaining allegations of paragraph 91.
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 16 of 28
                             Wherefore Defendant Banta prays that this Court enter

                        judgment in his favor on Count V and against Plaintiff and award

                        Defendant Banta his costs and reasonable attorneys fees and such

                        further relief as the Court deems just and appropriate.




                             COUNT VI

                             92.   Defendant realleges and hereby incorporates by reference

                        as though fully set forth herein his answers to all prior paragraphs.

                             93.    The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 93.

                             94.    The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 17 of 28
                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 94.

                             95.   The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 95.

                             96.    The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required.

                            Wherefore Defendant Banta prays that this Court enter

                        judgment in his favor on Count VI and against Plaintiff and award

                        Defendant Banta his costs and reasonable attorneys fees and such

                        further relief as the Court deems just and appropriate.


                            COUNT VII
                            97. Defendant realleges and hereby incorporates by reference

FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 18 of 28
                        as though fully set forth herein his answers to all prior paragraphs.

                            98.     The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 98.

                            99.     The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 99.

                            100. The allegation in this paragraph is a legal conclusion or an

                        allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations

FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 19 of 28
                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 100.

                             101. The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required.

                            Wherefore Defendant Banta prays that this Court enter

                        judgment in his favor on Count VII and against Plaintiff and award

                        Defendant Banta his costs and reasonable attorneys fees and such

                        further relief as the Court deems just and appropriate.



                            COUNT VIII

                            102. Defendant realleges and hereby incorporates by reference

                        as though fully set forth herein his answers to all prior paragraphs.

                             103.   The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required.

                            104.    The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 20 of 28
                        paragraph is deemed an allegation of fact, as to the allegations

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 104.

                            105.    The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 105.

                             106.   The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required.

                            Wherefore Defendant Banta prays that this Court enter

                        judgment in his favor on Count VIII and against Plaintiff and award

                        Defendant Banta his costs and reasonable attorneys fees and such

                        further relief as the Court deems just and appropriate.




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 21 of 28
                            COUNT IX

                            107. Defendant realleges and hereby incorporates by reference

                        as though fully set forth herein his answers to all prior paragraphs.

                            108.    The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 108.

                            109.   The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 109.

                            110.    The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 22 of 28
                        which answer is required. To the extent that the allegation in this

                        paragraph is deemed an allegation of fact, as to the allegations

                        directed to or about him, Defendant invokes his right under the Fifth

                        Amendment; and Answering further, Defendant lacks knowledge as

                        to the truth of the remaining allegations of paragraph 110.

                            111. The allegation in this paragraph is a legal conclusion or an

                        allegation of a factual conclusion and not an allegation of fact to

                        which answer is required.

                            112. Defendant admits that Plaintiff makes the claims as alleged

                        in this paragraph but as to any implication from this paragraph that

                        Defendant is liable for the wrongful death of Mr. Earvin or for the

                        loss, expense, damage and anguish as alleged in this paragraph,

                        Defendant invokes his right under the Fifth Amendment.

                            Wherefore Defendant Banta prays that this Court enter

                        judgment in his favor on Count IX and against Plaintiff and award

                        Defendant Banta his costs and reasonable attorneys fees and such

                        further relief as the Court deems just and appropriate.




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                         Page 23 of 28
                            COUNT X

                            113. Defendant realleges and hereby incorporates by reference

                        as though fully set forth herein his answers to all prior paragraphs.

                            114.    The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required.

                            115.    The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required.

                             116.   The allegation in this paragraph is a legal conclusion or

                        an allegation of a factual conclusion and not an allegation of fact to

                        which answer is required.

                             117.    Defendant admits that Plaintiff makes the claims as

                        alleged in this paragraph but as to any implication from this

                        paragraph that Defendant is liable for the wrongful death of Mr.

                        Earvin or for the loss, expense, damage and anguish as alleged in

                        this paragraph, Defendant invokes his right under the Fifth

                        Amendment.


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 24 of 28
                            Wherefore Defendant Banta prays that this Court enter

                        judgment in his favor on Count X and against Plaintiff and award

                        Defendant Banta his costs and reasonable attorneys fees and such

                        further relief as the Court deems just and appropriate.



                            COUNT XI
                            No answer is required as this Count has been dismissed.



                                               AFFIRMATIVE DEFENSES


                             I.    For his Affirmative Defense to the allegations of Count I

                        and Count II and Counts IV through Count IX, Defendant, ALEX

                        BANTA, states he is entitled to qualified immunity with respect to any

                        act or omission performed in the course of his duties relating to

                        Plaintiffs decedent.

                             2.   For his Second Affirmative Defense to the allegations of

                        Count VIII, Defendant, ALEX BANTA, states that this Court lacks

                        subject matter jurisdiction to the extent Plaintiff’s claim is based

                        upon negligence or willful and wanton conduct as alleged and the

                        evidence at trial establishes no violation of statutory or constitutional

                        law or that Defendant ALEX BANTA acted in excess of his authority,
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 25 of 28
                        for the subject matter jurisdiction of such claims lies only with the

                        Illinois Court of Claims and Defendant, ALEX BANTA, is entitled to

                        immunity in this Court from such claims.

                             3. For his First Affirmative Defense to the allegations of Count

                        X, Defendant, ALEX BANTA, states that this Court lacks subject

                        matter jurisdiction to the extent Plaintiff’s claim is based upon

                        negligence or willful and wanton conduct as alleged, and the evidence

                        at trial establishes no violation of statutory or constitutional law or

                        that Defendant ALEX BANTA acted in excess of his authority, for the

                        subject matter jurisdiction of such claims lies only with the Illinois

                        Court of Claims and Defendant, ALEX BANTA, is entitled to immunity

                        in this Court from such claims.

                             4.   For his Second Affirmative Defense to the allegations of

                        Count X, Defendant, ALEX BANTA, denies that Plaintiff may seek

                        punitive damages in a wrongful death claim as such damages are not

                        allowed under Illinois law.

                             WHEREFORE, Defendant, ALEX BANTA, prays that the Court

                        find that Defendant has established each of his Affirmative Defenses

                        and should enter judgment in his favor and against Plaintiff for each

                        of the counts in Plaintiff’s First Amended Complaint and to award
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 26 of 28
                        Plaintiff Defendant Banta his costs and reasonable attorneys fees and

                        such further relief as the Court deems just and appropriate.



                                   DEFENDANT DEMANDS TRIAL BY JURY
                                               ON ALL COUNTS OF
                                  PLAINTIFF’S FIRST AMENDED COMPLAINT




                                                               ALEX BANTA, Defendant,


                                                       BY: _/s/Stanley N. Wasser________
                                                           Stanley N. Wasser, #02947307
                                                           FeldmanWasser
                                                           1307 South Seventh Street
                                                           Springfield, IL 62703
                                                           217-544-3403
                                                           swasser@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                         Page 27 of 28
                                            CERTIFICATE OF SERVICE


                             I hereby certify that on May 21, 2020 I electronically filed the
                        foregoing with the Clerk of the Court using the CM/ECF system
                        which will send notification of such filing to the following:

                                  Ronak P. Maisuria              ronak@eolawus.com

                                  Michael Oppenheimer            michael@eolawus.com

                                  Jon F. Erickson                jon@eolawus.com

                                  Theresa M. Powell              tpowell@heylroyster.com

                                  Richard D. Frazier             frazier@springfieldlawfirm.com

                                  Laura K. Bautista              LBautista@atg.state.il.us


                        and I hereby certify that I have mailed by United States Postal Service
                        the document to the following non-CM/ECF participants:

                                  Not Applicable



                                                         /s/Stanley N. Wasser______
                                                         Stanley N. Wasser, #02947307
                                                         FeldmanWasser
                                                         1307 South Seventh Street
                                                         Springfield, IL 62703
                                                         217-544-3403
                                                         swasser@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 28 of 28
